DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				          EXAMINER’S AMENDMENT

The Applicant’s 6/15/21 claim listing is in error. Claims 8,9, are missing and claim 11 is submitted twice.

This Examiner’s amendment is issued to correct the issues of the 7/30/21 Examiner’s amendment.

CHANGE:	CLAIM:					CLAIM DEPENDENCY:
		FROM;			TO;			FROM;			TO;
		CLAIM 10		CLAIM 	8		CLAIM 8	              CLAIM 7
		1ST CLAIM 11		CLAIM 9
		2ND CLAIM 11		CLAIM 10
		CLAIM 12		CLAIM 11
		CLAIM 13		CLAIM 12
		CLAIM 14		CLAIM 13
		CLAIM 15		CLAIM 14
		CLAIM 16		CLAIM 17
		CLAIM 17		CLAIM 18		CLAIM 16		CLAIM 17
		CLAIM 18		CLAIM 19		CLAIM 16		CLAIM 17
		CLAIM 19		CLAIM 20		CLAIM 16		CLAIM 17
		CLAIM 20		CLAIM 21		CLAIM 16		CLAIM 20	

		CLAIM 22		CLAIM 15
		CLAIM 23		CLAIM 16
		CLAIM 24		CLAIM 23		CLAIM 16		CLAIM 17
		CLAIM 25		CLAIM 24

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L DEBERADINIS whose telephone number is (571)272-2049. The examiner can normally be reached 9 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571 272 2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT L DEBERADINIS/Primary Examiner, Art Unit 2836